Citation Nr: 0936569	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent disability rating, effective from September 21, 
2004.  The Veteran has appealed for a higher rating.  Because 
the Veteran expressed disagreement with the initial rating; 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to the claim for a rating in excess 
of 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran has reported that he has been receiving Social 
Security disability income (SSDI) from the Social Security 
Administration (SSA) since 1993.  He has reported that his 
disability benefits were awarded based on physical injuries 
he sustained in a motor vehicle accident, including severe 
whiplash and back and neck injuries.  Although the records 
from SSA may not be directly relevant to the claim on appeal, 
the Court of Appeals for Veterans Claims (Court) has strictly 
interpreted VA's duty to obtain records from SSA if there is 
any possibility that the records may be pertinent to the 
claim on appeal.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Consequently, the Board finds that the Veteran's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based, may 
possibly be useful in adjudication of the present claim and 
should therefore be sought by the RO.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decision(s) and the medical records upon 
which such decision(s) were based.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

